Citation Nr: 1623859	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-41 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a bilateral toe disability, including bilateral hammertoes and degenerative arthritis, to include as secondary to service-connected diabetes mellitus type II and/or the service-connected fractured right tibia with shortening of the leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to August 1968, and from October 1968 to October 1974.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The evidence shows that the Veteran reported that he last worked full-time on July 9, 2010, and a TDIU has been awarded effective from July 10, 2010 to April 3, 2013, and effective from April 8, 2015.  During the period from April 3, 2013 to April 8, 2015, the Veteran is in receipt of a combined 100 percent rating.  Consequently, as the Veteran either has a combined 100 percent schedular rating or a TDIU for the entire rating period, no TDIU is raised at any time during the rating period at issue.

In an October 2015 decision, the Board dismissed the service connection appeal for right foot cellulitis as secondary to diabetes mellitus type II, granted initial 10 percent ratings for right and left lower extremity peripheral neuropathy from February 19, 2008 to April 30, 2009 and from April 15, 2010, forward, and denied initial ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy for any period.  The Veteran appealed the portion of the Board's decision denying initial ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to an April 2016 Joint Motion for Partial Remand (Joint Motion) on the basis the Board did not discuss the following potentially favorable evidence: (1) a June 2013 VA examination report demonstrating joint instability on the left side and decreased range of motion with left knee flexion to 130 degrees and extension ending at 10 degrees; (2) a February 2008 statement from the Veteran wherein he reported that he had fallen multiple times because the legs seemed weaker and more difficult to control; (3) a May 2009 private treatment note in which the Veteran reported weakness and stiffness in both lower extremities; and (4) the July 2015 VA examination report noting a limited range of motion of the right and left knees and pain in the right and left knees limiting the functional ability with repeated use over time. 

The issue of service connection for a bilateral toe disability, including bilateral hammertoes and degenerative arthritis, to include as secondary to service-connected diabetes mellitus type II and/or the service-connected fractured right tibia with shortening of the leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period from February 19, 2008, peripheral neuropathy of the right and left lower extremities was manifested by symptoms of decreased sensation, absent knee and ankle reflexes at times, and pain, numbness, and paresthesia in the lower legs, feet, and ankles, with no motor or muscle deficits.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeals for peripheral neuropathy of the bilateral lower extremities, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2008, March 2009, June 2011, and July 2015.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeal.  The VA examiners considered an accurate history of the lower extremity peripheral neuropathy as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the Veteran; therefore, the VA examiners had adequate facts and data regarding the history and condition of the lower extremity peripheral neuropathy when evaluating the severity of the disability.  There is neither allegation nor indication that there has been a material change in condition since the July 2015 VA examination.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing in May 2015, the VLJ posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left and right lower extremity peripheral neuropathy, and to help differentiate service-connected peripheral neuropathy symptoms from non-service-connected restless leg syndrome, swelling, and pain.  As the Veteran testified at length regarding other relevant symptoms and impairment, guided by the representative, further advice or questions by the VLJ were not necessary.  The VLJ agreed to hold the record open for 90 days after the hearing to allow additional time to submit evidence (i.e., Disability Benefits Questionnaire completed by the Veteran's medical provider) in support of the initial rating appeal.  No such evidence was received.  There is also of record competent medical evidence and other lay evidence of record regarding the frequency, duration, and severity of the service-connected peripheral neuropathy disabilities.  For this reason, there is no missing or overlooked evidence regarding symptoms and impairment to rate the lower extremity peripheral neuropathy disabilities.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  In this case, neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  The Court-adopted Joint Motion did not identify any defect in the Board's October 2015 decision regarding the discussion of, or compliance with, the provisions of the VCAA.  Rather, the reason for remand was the Board's failure to discuss potentially favorable evidence included in the June 2013 and July 2015 VA examination reports, the February 2008 statement from the Veteran, and the May 2009 private treatment note.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Rating Analysis for Right and Left Lower Extremity Peripheral Neuropathy

In the June 2008 rating decision, the RO, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremities with noncompensable (i.e., 0 percent) ratings for each lower extremity effective from February 19, 2008 (i.e., the date of receipt of the claim).  The RO assigned a zero percent (i.e., noncompensable) rating for each lower extremity on the basis that there was no evidence of mild, incomplete paralysis below the knee.  

Within the one-year appeal period for the June 2008 rating decision, additional evidence was received that demonstrated mild peripheral neuropathy for the left and right lower extremity.  See, e.g., the December 2007 private treatment record received on December 8, 2008 (noting that lower extremity electromyogram and nerve conduction studies were abnormal and suggestive of mild diffuse sensory motor polyneuropathy).  Because the evidence demonstrating mild peripheral neuropathy of the left and right lower extremities and received within the one-year appeal period constitutes new and material evidence, the June 2008 rating decision did not become final, so the Board finds that the entire initial rating period beginning on February 19, 2008 is on appeal.  38 C.F.R. § 3.156(b) (2015).  

For the entire initial rating period from February 19, 2008, peripheral neuropathy for the right and left lower extremity is each rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8520, as a condition analogous to a disease of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent under DC 8520 for peripheral neuropathy of either lower extremity is warranted for any period.  Throughout the entire initial rating period, there was decreased sensation in the bilateral lower legs, feet, and ankles, and absent knee and ankle reflexes were demonstrated bilaterally at times; however, no motor or muscle deficits were shown for either lower extremity.  See, e.g., March 2009 VA examination report (noting absent knee and ankle reflexes); July 2015 VA examination report (noting decreased sensation only in the bilateral L5 and S1 dermatomal distributions).  Because the evidence shows that peripheral neuropathy of the lower extremities is manifested by some loss of reflexes and some sensory disturbance bilaterally, to include frequent pain, numbness, and paresthesia in the lower legs, feet, and ankles without muscle or motor deficit demonstrated for either lower extremity, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for both lower extremities, which is consistent with a 10 percent schedular rating under DC 8520.  

With the exception of absent reflexes shown in the lower extremities at times, symptoms present in the lower extremities are sensory in nature.  38 C.F.R. 
§ 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Although the July 2015 VA examiner noted moderate symptoms of pain, paresthesias and/or dysesthesias, and numbness, and also described the severity of the impairment due to such symptomatology as moderate, the demonstrated muscle strength for the hips, knees, ankles, and great toes were normal at the July 2015 VA examination.  Also, at the July 2015 VA examination, the knee and ankle reflexes were normal, and decreased sensation was only in the bilateral L5 and S1 dermatomal distribution with normal sensation demonstrated in the right and left upper anterior thigh and thigh/knee.  In consideration thereof, the Board finds that, because the lower extremity peripheral neuropathy symptoms are largely sensory with only some loss of knee and ankle reflex noted in the lower extremities at times (with normal knee and ankle reflexes at other times), service-connected peripheral neuropathy the right and left lower extremities is no more than mild in degree and does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under DC 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities for any period.  

In making the above determination, the Board has considered the potentially favorable evidence identified in the April 2016 Court-adopted Joint Motion.  The Board notes that, at the June 2013 VA examination, the left knee demonstrated instability and diminished range of motion to a noncompensable degree.  The VA examiner attributed those findings to a diagnosis of left knee degenerative joint disease status post total knee arthroplasty.  At the July 2015 VA examination, the right and left knees each demonstrated painful range of motion limited to a noncompensable degree and such symptoms limited their functional ability on repeated use.  The VA examiner attributed the findings to diagnoses of left knee total knee arthroplasty and right knee degenerative joint disease status post total knee arthroplasty.  In a February 2008 statement, the Veteran reported multiple falls with weakness and giving way in the legs.  In a May 2009 private treatment note, the Veteran reported weakness and stiffness in the lower extremities.  

For the portion of the rating period from February 19, 2008 to August 31, 2011, left knee degenerative joint disease was rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, hyphenated DC 5003-5260.  When determining that a 10 percent rating was warranted, the RO specifically considered the symptoms of painful limitation of motion, giving way, the use of a brace for walking, and the inability to stand or walk for prolonged periods.  See June 2008 rating decision.  After undergoing a total left knee arthroplasty, the left knee disability was rated at 100 percent from August 31, 2011 to November 1, 2012, and at 30 percent thereafter, under the criteria found at 38 C.F.R. § 4.71a, DC 5055 for knee replacement.  See May 2012 rating decision.  

For the entire rating period, service connection has also been in effect for left knee instability, which is separately rated at 10 percent under the criteria found at 
38 C.F.R § 4.71a, DC 5257 for other impairment of the knee.  When determining that a separate 10 percent rating under DC 5257 was warranted, the RO specifically considered the symptom of left knee instability.  See June 2008 rating decision.  

For the entire rating period, residuals of a right tibia and fibula fracture with shortening of the right leg has been rated at 30 percent under the criteria found at 38 C.F.R. § 4.71a, hyphenated DC 5262-5275 for impairment of the tibia and fibula with residual shortening of the bones of the lower extremity.  When determining that a 30 percent rating was warranted, the RO considered evidence of pain in the right knee and moderate ankle disability, which was consistent with a 20 percent rating under DC 5262, and added a 10 percent rating for evidence of one and one-half inch shortening of the right leg due to the disability, which is consistent with a 10 percent rating under DC 5275.  See February 1979 rating decision.  The 30 percent rating under DC 5275 is a protected rating.  See 38 C.F.R. § 3.951 (2015).  In an unappealed October 2015 rating decision, which became final, the RO granted service connection for right knee degenerative joint disease status post total knee replacement associated with residuals of a fractured right tibia with a 100 percent rating from February 18, 2015 to January 1, 2016, and a 30 percent thereafter.  The 100 percent rating was assigned for the one-year period following implantation of the prosthesis in accordance with the schedular criteria.  When determining that the 30 percent rating under DC 5055 (i.e., the minimum rating after a knee replacement) was warranted, the RO considered the July 2015 VA examination findings, which showed painful right knee motion limited to a noncompensable degree and inability to kneel and squat and inability to stand more than 15 minutes due to the knees.     

The symptom of left knee instability noted in the June 2013 VA examination report is already contemplated in the 10 percent schedular rating under DC 5257 for other left knee impairment for the entire rating period.  The symptom of painful limitation of left knee motion with extension limited to 10 degrees noted in the June 2013 VA examination report is already contemplated in the 10 percent rating under hyphenated DC 5003-5260 from February 19, 2008 to August 31, 2011, the 100 percent rating under DC 5055 from August 31, 2011 to November 1, 2012, and the 30 percent under DC 5055 thereafter.  Although the RO erroneously rated the disability under DC 5003-5260 during a portion of the rating period, rather than DC 5003-5261, the error is harmless because the severity of left knee extension limitation (i.e., extension limited to 10 degrees) is consistent with a 10 percent rating under DC 5261.  

Regarding the report of bilateral knee weakness, stiffness, and giving way (i.e., difficulty controlling the legs) in the February 2008 Veteran's statement and the May 2009 private treatment note, these symptoms are already contemplated in the current schedular ratings for the left knee disabilities (i.e., the 10 percent rating under DC 5257, the separate 10 percent rating under DC 5003-5260 from February 19, 2008 to August 31, 2011, the 100 percent rating under DC 5055 from August 31, 2011 to November 1, 2012, and the 30 percent under DC 5055 thereafter), and the current schedular ratings for the right knee disabilities (i.e., the 30 percent under DC 5262-5275 for entire rating period, and the separate 100 percent rating from February 18, 2015 to January 1, 2016, and a 30 percent thereafter under DC 5055).  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned schedular ratings.  

The symptoms of painful noncompensable right and left knee motion with limited functional ability on repeated use over a period of time demonstrated at the June 2015 VA examination are contemplated in the 30 percent schedular ratings under DC 5055.  For these reasons, a higher initial rating for left and right lower extremity peripheral neuropathy based on the same symptoms and functional impairment involving the knees are precluded; therefore, the appeal for an initial rating in excess of 10 percent for right and left lower extremity peripheral neuropathy must be denied.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition). 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8520, 8620, and 8720, specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the sciatic nerves.  The manifestations of peripheral neuropathy of the lower extremities (i.e., decreased sensation, decreased reflexes, and pain, numbness, and paresthesia in the lower legs, feet, and ankles without motor or muscle deficit) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lower extremity peripheral neuropathy disabilities, and referral for consideration of an extraschedular rating is not warranted. 

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture; therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary on that basis.  
38 C.F.R. § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

	
ORDER

An initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy for the entire rating period is denied.

An initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy for the entire rating period is denied.


REMAND

Service Connection for a Bilateral Toe Disability

The issue of service connection for a bilateral toe disability is remanded for issuance of a Statement of the Case (SOC).  In August 2015, the RO, in pertinent part, denied service connection for bilateral hammertoes and degenerative arthritis.  The Veteran was notified of the decision the same month.  In October 2015, the Veteran submitted a Notice of Disagreement (NOD) on VA Form 21-0958 disagreeing with the portion of the RO's decision that denied service connection for the bilateral toe disability.  

As the October 2015 NOD was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  No SOC has been issued following the October 2015 NOD regarding the service connection claim for the bilateral toe disability.  When a veteran has filed timely a NOD, and no SOC has been issued, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the issue of service connection for a bilateral toe disability, including bilateral hammertoes and degenerative arthritis, to include as secondary to service-connected diabetes mellitus type II and/or the service-connected fractured right tibia with shortening of the leg, is REMANDED for the following action:

Issue a SOC that addresses the issue of service connection for a bilateral toe disability, including bilateral hammertoes and degenerative arthritis, to include as secondary to service-connected diabetes mellitus type II and/or the service-connected fractured right tibia with shortening of the leg.  The Veteran and the representative should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


